STATE OF LOUISIANA |
COURT OF APPEAL, FIRST CIRCUIT

FIREFIGHTERS' RETIREMENT NO. 2022 CW 0924
SYSTEM

VERSUS

JOSEPH R. GRECO, JR., DAVID
G. SAUNDERS, ARTHUR ZINK,
JR., KATHLEEN DONOVAN,
ROBERT DARCEY, STEVEN MUTZ,

SCOTT BERTHOLOT, AND MICHAEL OCTOBER 24, 2022

 

 

REASON
In Re: Firefighters' Retirement System, applying for
supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 641387.
BEFORE: McDONALD, McCLENDON, AND HOLDRIDGE, JJ.
WRIT DENIED. The criteria set forth in Herlitz
Construction Co., Inc. v. Hotel Investors of New Iberia, Inc.,

396 So.2d 878 (La. 1981) (per curiam) are not met.

JMM
PMc

Holdridge, J., concurs and would deny the writ.

COURT OF APPEAL, FIRST CIRCUIT

as)

DEPUTY CLERK OF COURT
FOR THE COURT